Citation Nr: 0842729	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Meredith A. Buban, Agent


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The veteran served on active duty in United States Navy 
Reserves (USNR) from April 1967 to November 1968.  The 
veteran also served multiple periods of active duty for 
training (ACDUTRA), including an unverified period of ACDUTRA 
from September 1966 to November 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied entitlement to service connection 
for hearing loss on a direct basis.

In an August 2007 Decision Review Officer (DRO) rating 
decision, the RO granted entitlement to service connection 
for tinnitus and assigned a 10 percent rating, effective 
December 18, 2006.  Thereafter, the veteran had an informal 
conference with a DRO at the RO in October 2007. 

In a March 2008 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss as secondary to 
service-connected tinnitus.  It was noted that the issue of 
entitlement to service connection for hearing loss on a 
direct basis would be addressed separately on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in January 2007 and January 2008.

Although the RO addressed the claim for entitlement to 
service connection for bilateral hearing loss on a direct and 
on a secondary basis in separate rating decisions discussed 
above, the Board is of the opinion that the claims are 
inextricably intertwined and should be addressed together.  
The issue is now as stated on the title page.

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).  On remand, 
dates for ACDUTRA service must be verified.  The Board notes 
that the veteran's claims file contains service treatment 
records from the veteran's unverified period of ACDUTRA from 
September 1966 to November 1966, from the veteran's verified 
period of active duty from April 1967 to November 1968, and 
from his unverified period of reserve service until April 
1972.  However, in order to ensure completeness of the 
evidentiary record, the AMC/RO should obtain the veteran's 
complete service personnel records in order to verify the 
veteran's duty status during his full period of service with 
the USNR from April 1966 to April 1972.

In this case, the veteran has not been afforded a VA 
examination that adequately addressed whether the veteran has 
a current bilateral hearing loss disability under 38 C.F.R. § 
3.385.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim. 
 See 38 C.F.R. § 3.159(c)(4) (2008).  Accordingly, the AMC/RO 
should arrange for the veteran to undergo VA audiological 
examination at an appropriate VA medical facility to 
determine the nature and etiology of his claimed bilateral 
hearing loss.  The appellant is hereby notified that it is 
his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate agency, to include the 
USNR, for the veteran's complete service 
personnel records for his period of his 
service in the USNR from April 1966 to 
April 1972.

2. The veteran should be afforded a VA 
audiological examination to determine the 
etiology of his claimed bilateral hearing 
loss disability.  All indicated tests and 
studies are to be performed, and a 
comprehensive pre-and post-service 
recreational and occupational history are 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   Based on a 
review of the claims folder, examination 
of the veteran and utilizing sound medical 
principles, the physician is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any claimed 
bilateral hearing loss had its onset 
during the veteran's active duty for 
training service.  The physician is also 
requested to opine whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran's service-
connected tinnitus caused or aggravated 
his bilateral hearing loss.  A complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
agent should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

